The Chancellor held.
That the bequest in the fourth item of the will, of the Ailing bond and mortgage for $6,000, was a specific legacy.
That the bequest, in the seventh item of the will, to Thomas Rowland, of what might be realized and received on the bond and mortgage given by Harris M. Baldwin for $900, held by the testator when the will was made, and in payment and satisfaction of which the testator afterwards received a deed for the lands covered by the said mortgage, was an efiectual devise to the said Thomas Rowland, in fee, of the said mortgaged premises ; and that Rowland was entitled to receive from the executor the rents and profits which the executor had received from the said premises since the death of the testator.
That the devise in the eighth item of the will, of the lots therein mentioned, is a good devise to the executor, in trust, for the purposes therein mentioned. And that the bequest, in this section, of the bond and mortgage given by David Smith for $1,200, is a good bequest to the executor for the purposes there*214in mentioned, and is to be received by tbe executor as a specific legacy.
And that the bequest of $1,500 by the sixth item of the will, and of $4,000 by the tenth item of the will, and to the trustees of the Bethel Church by the eleventh item of the will, are general pecuniary legacies, which must abate proportionably if the estate shall not be sufficient, after paying the debts and specific devises and legacies, to pay them in full.